I.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Negroni (US 2004/0127814) discloses a method involving inserting an aspiration needle (e.g. 34) into anatomy and a thread (e.g. 98), but fails to disclose at least adjusting a length of an aspiration cannula that extends beyond a distal end of an introducer cannula using a screw assembly coupled to the introducer cannula and/or an outer cover being disposed around and in sealing engagement with a threaded tube and a lead screw. There would have been no obvious reason(s) to modify the Negroni method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Negroni method incapable of continuing to operate/behave in the particular manner set forth within the Negroni reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

II.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775